STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             November 7, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
DAVID L. MILHORN,                                                             OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-0219	 (BOR Appeal No. 2046223)
                   (Claim No. 2011010081)

JOSHUA CONSTRUCTION, LLC,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner David L. Milhorn, by Patrick Kevin Maroney, his attorney, appeals the
decision of the West Virginia Workers’ Compensation Board of Review. Joshua Construction,
LLC, by Jeffrey B. Brannon, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated January 31, 2012, in
which the Board affirmed a July 11, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s July 22, 2010,
decision rejecting the compensability of the claim. The Court has carefully reviewed the records,
written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Milhorn was working as a carpenter for Joshua Construction. On July 8, 2010, Mr.
Milhorn was kneeling and bending down to install a drain. When he stood up he experienced
pain in his left knee. Mr. Milhorn went to St. Mary’s Medical Center complaining of left knee
pain with redness and swelling. He was diagnosed with prepatellar bursitis and cellulitis, an
infection. But on July 22, 2010, the claims administrator rejected the claim stating that an
occupational injury had not occurred in the course of or resulting from Mr. Milhorn’s
employment. Following the decision, Dr. Haddox, Mr. Milhorn’s emergency room physician,
                                                1
wrote a letter stating that Mr. Milhorn’s conditions were related to his work. Dr. Neginhal, Mr.
Milhorn’s treating physician, then wrote a letter in which he stated that one possible explanation
of Mr. Milhorn’s conditions was that it developed as a result of the strain of working on his
knees. Mr. Milhorn was then examined by Dr. Mukkamala who found that prolonged stress on
the knees was one possible cause of prepatellar bursitis. But Dr. Mukkamala did not find
evidence of sufficient strain on the knees in this case to cause the condition. Finally, Dr.
Ranavaya reviewed the records in Mr. Milhorn’s case and found that his prepatellar bursitis and
cellulitis were not developed in the course of his employment. Dr. Ranavaya found that Mr.
Milhorn had not been subjected to sufficient knee strain at work to develop prepatellar bursitis.
He also stated the immediate symptoms of infection indicated an earlier infection process. On
July 11, 2011, the Office of Judges affirmed the claims administrator’s decision. The Board of
Review then affirmed the Order of the Office of Judges on January 31, 2012, leading Mr.
Milhorn to appeal.

        The Office of Judges concluded that Mr. Milhorn did not suffer a compensable injury in
the course of and resulting from his covered employment. The Office of Judges concluded that
Mr. Milhorn’s cellulitis and prepatellar bursitis were not occupationally caused. The Office of
Judges found that the weight of the evidence supported the opinions of Dr. Mukkamala and Dr.
Ranavaya. The Office of Judges determined that their reports were more detailed and more
specifically related to the issue of compensability than the correspondences of Dr. Haddox and
Dr. Neginhal. The Office of Judges also found that Dr. Haddox did not provide a comprehensive
explanation of his findings. The Board of Review adopted the findings of the Office of Judges
and affirmed its Order.

        We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Mr. Milhorn has not presented sufficient evidence to demonstrate that he suffered an
injury in the course of and resulting from his employment. The correspondence of Dr. Haddox is
the only piece of medical evidence that definitively found that Mr. Milhorn’s prepatellar bursitis
and cellulitis are work-related conditions. The correspondence of Dr. Neginhal merely confirms
that Mr. Milhorn’s work conditions were a possible explanation of his injury. The remainder of
the evidence in the record demonstrates that Mr. Milhorn suffers from a naturally occurring
condition and not a compensable work-related injury.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: November 7, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
                                                2
Justice Allen H. Loughry II

DISSENTING:
Justice Margaret L. Workman
Justice Menis E. Ketchum




                              3